DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Response filed April 7, 2022. 
Claims 1, 7, 12 and 18 have been amended.
Claims 1--22 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on June 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10716130 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claim 1, directed to a communication method, and independent Claim 12, directed to a terminal equipment that is recited to perform operations that are functionally similar to those performed in the method of claim 1, the prior art of record teaches terminal equipment receiving a resource pool for a scheduling assignment (SA) message from network equipment (keeping in mind that “network equipment”, as defined by the instant Application, limits the network equipment in the detailed disclosure  to be what are commonly known as base stations, NodeB, access points, or the like, i.e., not terminal equipment or the like), selecting a resource to send the SA message and sending it to other terminal equipment, typically in a device-to-device (D2D) configuration, wherein the SA message may indicate resources for data transmission and transmission format, as may be seen in Kim et al, U.S. Patent Application Publication No. 20160345312 A1 (e.g., ¶ [0284] Tavildar et al, U.S. Patent Application Publication No. 20150271840 A1 (e.g. ¶ [0016]), Yasukawa et al, ¶ 20170347394 A1 (e.g., ¶ [0006]), Wang et al, U.S. Patent Application Publication No. 20180317239 A1 (e.g., ¶ [0029]), Yoon et al, U.S. Patent Application Publication No. No 20190261442 A1 (e.g., ¶ [0054]), Xue et al, U.S. Patent Application Publication No. 20150327315 A1 (e.g., ¶ [0018]), and Sheng et al, U.S. Patent Application Publication No. 20150382324 A1 (e.g., ¶ [0132]).
Prior art of record teaches terminal equipment selecting resources to select resources from a pool to transmit a scheduling request message and the SR information from the resource pool, as well as a first redundancy version, receiving an ACK reply from the network device, including the modulation and coding scheme (MCS) i.e., a first transmission format), to be used for data transmission, or receiving NACK reply. Such teachings may be seen in Xiong et al, U.S. Patent Application Publication No. 20180020365 A1 (e.g., ¶ [0040] [0053]).
Prior art teaches network equipment blindly decoding the uplink transmission from the terminal equipment and sending acknowledgement (ACK) or Non-Acknowledgement (NACK) message to terminal, indicating reception status, as seen in Kar Kin Au et al, U.S. Patent Application Publication No. 20140254544 A1 (e.g., FIG. 7A, 8A;  ¶ [0046] [0049]).  NACK received by terminal equipment fairly suggests that a second transmission version may be sent. 
The prior art of record fails to disclose individually or in combination, or render obvious the limitations, to send a first scheduling assignment message to network equipment, the first scheduling assignment message containing information of the first data transmission resource and information of the first data transmission format, and to send a first scheduling assignment message to network equipment, the first scheduling assignment message containing information of the first data transmission resource and information of the first data transmission format, as well as related operations that may involve a third transmission version according to a second scheduling assignment message, i.e.: 
responsive to reception of a Non-Acknowledge (NACK) message sent by the network equipment for the first transmission version of the UL data, determining a third data transmission format and selecting a third data transmission resource from the data resource pool, the third data transmission format being used in generating a third transmission version of the UL data and the third data transmission resource being configured to transmit the third transmission version; 
sending a second scheduling assignment message to the network equipment, the second scheduling assignment message containing information of the third data transmission resource and information of the third data transmission format; 
coding and modulating the UL data according to the third data transmission format to generate the third transmission version; 
and sending the third transmission version to the network equipment through the third data transmission resource to enable the network equipment to receive, demodulate and decode the third transmission version according to the second scheduling assignment message.
Claims 2-6, dependent from claim 1, and Claims 13-17, dependent from claim 12, are also allowed. 
Regarding independent Claim 7, directed to a communication method performed by network equipment, and independent Claim 18, directed to a network equipment that is recited to perform operations that are functionally similar to those performed in the method of claim 7, the prior art of record teaches the above subject matter. 
The prior art of record fails to disclose individually or in combination, or render obvious the limitations, to receive receiving a scheduling assignment message sent by terminal equipment, the scheduling assignment message indicating a first data transmission format and first data transmission resource corresponding to a first transmission version of uplink (UL) data sent by the terminal equipment, and performing blind detection on the scheduling assignment message sent by the terminal equipment through a resource indicated by the control resource pool, or receiving the scheduling assignment message sent by the terminal equipment through a control resource configured for the scheduling assignment message of the terminal equipment. 
Claims 8-11, dependent from claim 7, and claims 19-22, dependent from claim 18, are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471                



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471